DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on 9/25/2018. It is noted, however, that applicant has not filed a certified copy of the EP18196531.0 application as required by 37 CFR 1.55.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0283101 A1 to Schwesig et al.
As to claim 20, Schwesig discloses a method for detecting a touch event on a capacitive touch sensor comprising the following steps:
(a) providing a capacitive touch sensor (Fig. 2 and 3, paragraphs 0049-0050, capacitive touch sensor (202));
(b) evaluating the capacitance of said sensing elongated elements (Fig. 2 and 3, paragraphs 0049-0053, where the textile controllers (204) evaluate the capacitance of the grid of conductive threads (208) of capacitive touch sensor (202)); 
5Attorney Docket No. 190820535(c) providing an output signal comprising one or more output values that are a function of said capacitance evaluated in said step (b) (Fig. 1-3, paragraphs 0045-0054, where output values are sent to computing device (106)).
As to claim 21, Schwesig discloses the method, comprising a step of transmitting said output signal to an external device (Fig. 1-3, paragraphs 0045-0054, where the output values are sent to computing device (106)).
As to claim 22, Schwesig discloses the method, wherein said support layer is a fabric and wherein said sensing elongated elements are sensing yarns (Fig. 1-3, paragraphs 0042-0050, where interactive textile (102) is a fabric and the conductive threads (208) are yarn).
Allowable Subject Matter
Claims 1, 2, 4, 5, 7-19 and 23 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the electrical resistance per unit of length of said at least one electrically conductive elongated element is at least two order of magnitude less than the electrical resistance per unit of length of said electrically resistive elongated elements”, in combination with the other limitations set forth in claim 1.
Claims 2, 4, 5, 7-19 and 23 are dependent on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627